Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Robert Murphy (“Executive”) and MINDBODY, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Executive signed a Founders Employment Agreement with the Company,
effective May 22, 2015 (the “Employment Agreement”);

 

WHEREAS, Executive signed a Confidential Information and Invention Assignment
Agreement with the Company on or about August 15, 2005 (the “Confidentiality
Agreement”);

 

WHEREAS, Executive holds outstanding equity awards covering common stock of the
Company as set forth on Exhibit A (the “Equity Awards”), pursuant to the
Company’s 2009 Stock Option Plan and/or the Company’s 2015 Equity Incentive Plan
(each, a “Plan”) and the equity awards agreements thereunder (each Equity Award
agreement together with the Plans are collectively referred to herein as the
“Stock Agreements”);

 

WHEREAS, Executive resigned from employment with the Company, effective August
5, 2016 (the “Separation Date”);

 

WHEREAS, Executive resigned from the Company’s Board of Directors, effective
August 1, 2016; and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

1.Consideration.  In consideration of Executive’s execution of this Agreement
and Executive’s fulfillment of all of its terms and conditions, the Company
agrees that the vesting of the Equity Awards will accelerate and vest as if
Executive had remained in service with the Company through March 31, 2017. The
Equity Awards will continue to be subject to the Stock Agreements. Executive
further acknowledges that he may exercise any outstanding vested stock options
at any time (in accordance with applicable law) within his applicable
post-termination exercise period for each stock option (which is set forth on
Exhibit A). If Executive does not exercise any vested stock options after the
end of the applicable post-termination exercise period, then any such
unexercised stock options will terminate. Executive acknowledges and agrees that
the Equity Awards as set forth on Exhibit A reflect all of his outstanding
equity awards from the Company. Executive acknowledges that his voluntary
resignation does not entitle him to any severance benefits under the Employment
Agreement and without this Agreement, he is otherwise not entitled to the
consideration listed in this Section 1.

 

2.Benefits.  Executive’s health insurance benefits shall cease on August 31,
2016, subject to Executive’s right to continue his health insurance under COBRA.
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options, and the accrual of
bonuses, vacation, and paid time off, will cease as of the Separation Date.

 

--------------------------------------------------------------------------------

3.Payment of Salary and Receipt of All Benefits.  Executive acknowledges and
represents that, other than the consideration set forth in this Agreement and
Executive’s final paycheck, which Executive will receive on the Company’s next
regularly scheduled payroll date following the Separation Date, the Company and
its agents have paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, notice periods, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Executive.  

 

4.Release of Claims.  Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, Executives,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (including, but not limited
to, the Company’s professional employer organization, if applicable)
(collectively, the “Releasees”).  Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the date Employee signs this
Agreement, including, without limitation:

 

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and Executive’s resignation from employment;

 

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c) any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

 

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the Uniformed
Services Employment and Reemployment Rights Act, the New York State Human Rights
Law, the New York Corrections Law, the New York Labor Law, the New York Civil
Rights Law, the New York Administrative Code, the New York City Administrative
Code, and the New York City Human Rights Law, the California Family Rights Act,
the California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act;

 

(e) any and all claims for violation of the federal or any state constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

 

--------------------------------------------------------------------------------

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive’s release of claims herein bars Executive from recovering
such monetary relief from the Company). Executive is not releasing any rights
that Executive may have to be indemnified (including any right to reimbursement
of expenses) arising under applicable law, the Company’s certificate of
incorporation or by-laws (or similar constituent documents of the Company), any
indemnification agreement between Executive and the Company, or any directors’
and officers’ liability insurance policy of the Company.  This release does not
extend to any right Executive may have to unemployment compensation benefits or
workers’ compensation benefits. Executive represents that he has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.
This release does not extend to any right Executive may have to unemployment
compensation benefits or workers’ compensation benefits. Executive represents
that he has no lawsuits, claims, or actions pending in his name, or on behalf of
any other person or entity, against the Company or any of the other Releasees.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the other Releasees.

 

5.Trade Secrets and Confidential Information/Company Property.  Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement. Executive agrees that he will not disclose the Company’s trade
secrets and confidential and proprietary information. Executive also reaffirms
and agrees to observe and abide by the terms of the Employment Agreement that
continue to remain in effect after the Separation Date. Executive specifically
acknowledges and agrees that any violation of the restrictive covenants in the
Employment Agreement shall constitute a material breach of this Agreement.
Executive’s signature below constitutes his certification under penalty of
perjury that he has returned, or will return on the Separation Date, all
documents and other items provided to Executive by the Company, developed or
obtained by Executive in connection with his employment with the Company, or
otherwise belonging to the Company, including, but not limited to, all passwords
to any software or other programs or data that Executive used in performing
services for the Company.

 

6.No Cooperation.  Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Executive agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that he cannot provide counsel or assistance.

 

7.Mutual Nondisparagement.  Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees to instruct the Company’s current executive
officers and members of its Board of Directors to refrain from any disparaging
statements about Executive. Executive

 

--------------------------------------------------------------------------------

understands that the Company’s obligations under this section extend only to the
Company’s current executive officers and members of its Board of Directors and
only for so long as each officer or member is an Executive or Director of the
Company. 

 

8.Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement or of any provision of the Confidentiality Agreement or the Employment
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.  

 

9.No Admission of Liability.  Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

 

10.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay, or Executive’s
delayed payment of, federal or state taxes, or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.

 

11.Section 409A.  It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either
(i) amendments to this Agreement; or (ii) revisions to this Agreement with
respect to the payment of any awards, which are necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A.

 

12.Protected Activity Not Prohibited.  Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations
Board. Notwithstanding any restrictions set forth in this Agreement, Executive
understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Executive obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, Executive agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Company confidential information under the Confidentiality Agreement to any
parties other than the relevant government agencies. Executive further
understands that “Protected Activity” does not include his disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Employee is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state,

 

--------------------------------------------------------------------------------

or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.  

 

13.Miscellaneous.  Executive represents and warrants that he has the capacity to
act on his own behalf and on behalf of all who might claim through him to bind
them to the terms and conditions of this Agreement. Executive warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein. The Parties shall each bear their own costs, attorneys’ fees, and other
fees incurred in connection with the preparation of this Agreement. In the event
that any provision or any portion of any provision hereof or any surviving
agreement made a part hereof becomes or is declared by a court of competent
jurisdiction or arbitrator to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision or portion of
provision. In the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action. This Agreement may only be amended in a writing signed by
Executive and the Company’s Chief Executive Officer. This Agreement may be
executed in counterparts and by facsimile or email PDF, and each counterpart
shall have the same force and effect as an original and shall constitute an
effective, binding agreement on the part of each of the undersigned. This
Agreement shall be governed by the laws of the State of New York, without regard
for choice-of-law provisions. Executive consents to personal and exclusive
jurisdiction and venue in the State of New York.

 

14.Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement, the provisions of the Employment
Agreement that remain in effect after the Separation Date, and the Stock
Agreements, as amended herein.

 

15.Voluntary Execution of Agreement.  Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

 

 

(a)

he has read this Agreement;

 

 

(b)

he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

 

 

(c)

he understands the terms and consequences of this Agreement and of the releases
it contains;

 

 

(d)

he is fully aware of the legal and binding effect of this Agreement; and

 

 

(e)

he has not relied upon any representations or statements made by the Company
that are not specifically set forth in this Agreement.

 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS; THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

ROBERT MURPHY, an individual

 

 

 

Dated: August 5, 2016

 

/s/ Robert Murphy

 

 

Robert Murphy

 

 

 

MINDBODY, INC.

 

 

 

Dated: August 5, 2016

 

By /s/ Jeff Harper

 

 

Jeff Harper

 

 

SVP People & Culture

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

EXHIBIT A

 

Equity Awards of Stock Options and RSUs

 

Stock Options

 

Plan

Grant No.

Grant Date

NSO/ISO*

Strike Price

Vested as of 3.31.17

Unvested as of 3.31.17

Post-Termination Exercise Period from Separation Date (in months)

2009 Stock Option Plan (“2009 Plan”)

110711

11/15/2011

NSO

$1.392

124,890

0

12

2009 Plan

112911

6/27/2013

ISO

$7.708

23,437

1,563

12

2009 Plan

113641

2/6/2014

ISO

$11.52

4,498

0

12

2009 Plan

113651

2/6/2014

NSO

$11.52

120,502

0

12

2009 Plan

15341

2/5/2015

ISO

$14.476

9,390

8,860

3

2009 Plan

1534N1

2/5/2015

NSO

$14.476

32,927

30,073

3

2009 Plan

17541

5/22/2015

ISO

$14.496

11,457

13,543

3

2015 Equity Incentive Plan

812

3/21/2016

NSO

$13.91

6,086

18,258

3

 

* To the extent that the options continue to qualify as ISOs, any shares
underlying the options must be exercised within 3 months of your termination
date to retain qualification as an ISO.

 

 

Restricted Stock Units

 

Plan

Grant Date

RSUs Outstanding

Vested as of 3.31.17

2015 Equity Incentive Plan

03/21/2016

10,794

0

 

 